Case 1:20-cv-20218-FAM Document 10 Entered on FLSD Docket 02/17/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 20-cv-20218-MORENO

  OJ COMMERCE LLC,

                 Petitioner,

  v.

  AMAZON SERVICES, LLC,

                 Respondent.
                                       /

   RESPONDENT AMAZON SERVICES, LLC’S MOTION FOR EXTENSION OF TIME
                   TO RESPOND TO THE PETITION

         In accordance with Federal Rule of Civil Procedure 6(b) and Local Rule 7.1(a), Respondent

  Amazon Services, LLC (Respondent) requests an order granting it a brief extension of time,

  through March 5, 2020, to serve a response to Petitioner OJ Commerce LLC’s (Petitioner’s)

  Petition to Confirm Arbitration Award. The grounds for this request are set forth below.

         1.      On January 17, 2020, Petitioner commenced this action by filing the Petition to

  Confirm Arbitration Award (the Petition).

         2.      According to the affidavit of service, ECF No. 7, Petitioner served process on

  Respondent on January 23, 2020.

         3.      Assuming that service of process was effective, Respondent’s response to the

  Petition was due by February 13, 2020.

         4.      Respondent requests a brief 21-day extension of time to respond to the Petition.

  Since January 2020, Petitioner and Respondent have been engaged in good-faith discussions to

  settle this action, and Respondent remains hopeful that Petitioner and Respondent will settle this

  action without further court intervention. Further, Respondent’s counsel was unaware that
Case 1:20-cv-20218-FAM Document 10 Entered on FLSD Docket 02/17/2020 Page 2 of 2



  Respondent had formally been served, which is why no response was filed by February 13. A brief

  extension of time will thus provide additional time to work on resolving this matter and to prepare,

  if necessary, a formal response to the Petition.

           5.       A brief extension of time to respond to the Petition will not prejudice Petitioner.

           6.       As required by Local Rule 7.1(a)(2), this motion is accompanied by a proposed

  order.

           WHEREFORE, Respondent respectfully requests that the Court enter an order granting it

  through March 5, 2020, to serve a response to the Petition.




                               Certificate of Good-Faith Conference;
                 Conferred but Unable to Resolve the Issues Presented in the Motion

         In accordance with Local Rule 7.1(a)(3)(A), the undersigned certifies that Respondent’s
  counsel has conferred with all parties or non-parties who may be affected by the relief sought in
  this motion in a good-faith effort to resolve the issues but has been unable to resolve the issues.

                                                          s/Brian W. Toth




  Dated: February 17, 2020                         Respectfully Submitted,

                                                   s/Brian W. Toth
                                                   Brian W. Toth
                                                   Florida Bar No. 57708
                                                   btoth@gsgpa.com
                                                   GELBER SCHACHTER & GREENBERG, P.A.
                                                   1221 Brickell Avenue, Suite 2010
                                                   Miami, Florida 33131
                                                   Telephone: (305) 728-0950

                                                   Counsel for Respondent Amazon Services, LLC




  4829-9764-5749, v. 1
